DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/306,577 filed on 12/2/2018. This action is non-final.

Claim Objections
Claim 2: There is a grammatical error in comprises to generate a database query. For examination purposes, it will be interpreted as comprises generating a database query. Appropriate correction required.
Claim 2: There is a grammatical error in based on the received shipment identifier type to send the electronic data request. For examination purposes, it will be interpreted as based on the received shipment identifier type in order to send the electronic data request. Appropriate correction required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 6-9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 2 recites the limitation determine a shipment provider computer system, but further recites to the determined container carrier computer system. Since there is no other prior determining step in claims 1 or 2, and given context in both the applicant’s specification and claims, each of these limitations must be referring to the same computer system.  Therefore, for examination purposes, claim 2 will be interpreted as: The container tracking system of claim 1, wherein sending the first electronic tracking request data comprises generating a database query in order to determine the container carrier computer system that offers access to container tracking data based on the received shipment identifier type in order to send the electronic data request message to the determined container carrier computer system.
Claim 6 recites the limitation wherein the database server stores a port database of related ports, and the processor is configured to repeat steps b., c. and d. for the related ports. This limitation is unclear since the terms a port database of related ports, and the related ports can each be interpreted two different ways: 1) the ports in question are computer ports, like the input port and output port described in claim 1, or 2) the ports in question are shipping ports. For examination purposes, the term port will be interpreted to be referring to shipping ports in claim 6.
Claim 7 is rejected by virtue of dependency of claim 6 for the reasons described above. 
Claim 8 recites the limitation perform step b. by sending the electronic tracking request data to the selected provider. The term provider in this limitation seems to refer to a party previously referred to as carrier in claim 1, but it is unclear. If the terms provider and carrier are meant to refer to the same party throughout the claims, then the examiner requests applicant use provider will be interpreted as carrier.
Claim 9 recites the limitation wherein selecting the provider is based on a location of the provider. The term provider in this limitation seems to refer to a party previously referred to as carrier in claim 1, but it is unclear. If the terms provider and carrier are meant to refer to the same party throughout the claims, then the examiner requests applicant use consistent language when referring to specific parties related to the invention. For examination purposes provider will be interpreted as carrier.
Claim 16 recites the limitation the shipment provider computer system multiple times throughout the claim. There is insufficient antecedent basis for this limitation in the claims. Based on context given in both the applicant’s specification and claims, the computer system in question must be the container carrier computer system established in claim 1. Therefore, for examination purposes, every recitation of the shipment provider computer system will be interpreted as the container carrier computer system.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12, and 14-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 11, and 12 recite the use of a system for receiving shipment and container data, storing said data in a database, and giving access to said data to users who query the database. Therefore 
The limitations ... a. receive from the first freight forwarder ... first ... tracking request data for container data ... the first ... tracking request data being representative of a first shipment identifier being of a shipment identifier type that is different to a container identifier type; b. send the first ... tracking request data to the container carrier ...; c. receive from the container carrier ..., the first response data being indicative of a first container identifier being of a container identifier type and first container tracking data; d. create a record ... comprising the first shipment identifier associated with the first container identifier and associated with the first container tracking data; e. repeat steps a, b, c and d to create multiple records ... comprising multiple shipment identifiers associated with multiple container identifiers and associated with further container tracking data; f. receive from the second freight forwarder ... second ... tracking request data, the second electronic tracking request data being representative of a second container identifier or a second shipment identifier; g. ... retrieve a selected record by matching the second container identifier against the multiple container identifiers in the database or by matching the second shipment identifier against the multiple shipment identifiers ...; and h. send ... the selected record as a response to the second ... tracking request data to the second freight forwarder ..., as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of receiving shipment and container data, storing said data in a database, and giving access to said data to users who query the database (“Certain Methods of Organizing Human Activity”; e.g., commercial interaction). Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using a container tracking system [0037], a container carrier computer system, a first freight forwarder computer, a second freight forwarder computer, a database server, an input port, an output port, a processor, and a non-transitory computer readable medium for electronic requests using a generic computerized system do not integrate the abstract idea into a practical application. The claim are  directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claims as a whole merely describe how to generally “apply” the concept of receiving shipment and container data, storing said data in a database, and giving access to said data to users who query the database. Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claims 2-10 and 14-17 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claim limitations merely further narrow the abstract ideas of the independent claims.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the claims as a whole merely describe how to generally “apply” the aforementioned abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describes how to generally “apply” a method of receiving shipment and container data, storing said data in a database, and giving access to said data to users who query the database.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, and 5-12 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kim (U.S. Pub. No. 2015/0278758).
Regarding the following claim 1, 11, and 12 limitations, Kim, as shown, discloses the following limitations:
A container tracking system for communicating container tracking data over a data network, the data network comprising the container tracking system, a container carrier computer system, a first freight forwarder computer and a second freight forwarder computer, the container tracking system comprising: a database server; an input port to receive electronic tracking request data from the first freight forwarder computer system and the second freight forwarder computer system and to receive container tracking data from a container carrier computer; an output port to send container tracking data to the first freight forwarder computer system and the second freight forwarder computer system; and a processor configured to; [See (Fig. 4A); [0092-0097]; a container tracking system) connected via a network 402 to carrier interfaces 450 (i.e. a container carrier computer system), and user devices 410 (i.e. a first freight forwarder computer and a second freight forwarder computer).  Kim further teaches the shipment coordination service 420 comprises a shipment data store 436 (i.e. a database server) and a means of sending and receiving information via the network (i.e. an input port and an output port), as well as a processor.]
a. receive from the first freight forwarder computer system via the input port first electronic tracking request data for container data stored at the carrier computer, the first electronic tracking request data being representative of a first shipment identifier being of a shipment identifier type that is different to a container identifier type; [See [0171]; [0098]; (Fig. 3); (Fig. 11, element 1102); Kim teaches the shipment coordination service 420 receiving a request for a shipment status update (i.e. first electronic tracking request data) from a user (i.e. the first freight forwarder computer system) which includes a unique transaction identification code (i.e. a first shipment identifier) associated with the shipment.]
b. send the first electronic tracking request data to the container carrier computer system; [See [0173]; (Fig. 11, element 1106); Kim teaches the tracking module 432 of the shipment coordination service 420 communicating the request for a shipment status update (i.e. first electronic tracking request data) to a carrier through the carrier’s tracking interface (i.e. the container carrier computer system).]
c. receive from the container carrier computer system via the input port first response data, the first response data being indicative of a first container identifier being of a container identifier type and first container tracking data;  [See [0173]; (Fig. 11, element 1106); Kim teaches the tracking module 432 of the shipment coordination service 420 retrieving the updated the container carrier computer system).]
d. create a record in a database of the container tracking system comprising the first shipment identifier associated with the first container identifier and associated with the first container tracking data; [See [0174]; [0145]; (Fig. 11, element 1108); Kim teaches updating the data entry in the shipment data store 436 (i.e. create a record in a database) associated with the unique identification number (i.e. the first shipment identifier) to include a carrier specific tracking code (i.e. the first container identifier) and the shipment status (i.e. the first container tracking data).]
e. repeat steps a, b, c and d to create multiple records in the database of the container tracking system comprising multiple shipment identifiers associated with multiple container identifiers and associated with further container tracking data; [See [0098]; [0171-0174]; [0145]; (Fig. 11, element 1102, 1106, 1108); (Fig. 4B); [0106]; [0111]; Kim teaches repeating the steps listed above to fill the shipment data store with data related to multiple shipments.]
f. receive from the second freight forwarder computer system via the input port second electronic tracking request data, the second electronic tracking request data being representative of a second container identifier or a second shipment identifier; [See [0171]; [0098]; (Fig. 3); (Fig. 11, element 1102); Kim teaches the shipment coordination service 420 receiving a request for a shipment status update (i.e. second electronic tracking request data) from a user (i.e. the second freight forwarder computer system) which includes a unique transaction identification code (i.e. a second shipment identifier) associated with the shipment.]
g. query the database to retrieve a selected record by matching the second container identifier against the multiple container identifiers in the database or by matching the second shipment identifier against the multiple shipment identifiers in the database, wherein the second electronic tracking request data remains outside the container carrier computer system; [See [0104]; [0106]; (Fig. 4B); Kim teaches that, the tracking module 432 can use a unique transaction identification code (i.e. the second shipment identifier) to identify associated carrier specific tracking codes and shipment status information within the shipment data store (i.e. the database).]
h. send via the output port the selected record as a response to the second electronic tracking request data to the second freight forwarder computer system; [See 0174]; [0104]; [0106]; (Fig. 4B); (Fig. 11, element 1102, 1110); Kim teaches the shipment coordination service 420 outputting shipment status information (i.e. the selected record) to a user (i.e. the second freight forwarder computer system) as a response to their request for a shipment status update (i.e. the second electronic tracking request data).]
Regarding the following claim 2 limitations, Kim, as shown, discloses the limitations of claim 1 as well as the following limitations:
The container tracking system of claim 1, wherein sending the first electronic tracking request data comprises generating a database query in order to determine the container carrier computer system that offers access to container tracking data based on the received shipment identifier type in order to send the electronic data request message to the determined container carrier computer system; [See [0171-0173]; (Fig. 11, element 1102, 1104, 1106); Kim teaches the shipment coordination service 420 using a unique transaction identification code (i.e. shipment identifier), provided by the user in the shipment status update request, to search the shipment data store (i.e. generating a database query
Regarding the following claim 3 limitations, Kim, as shown, discloses the limitations of claim 1 as well as the following limitations:
The container tracking system of claim 1, wherein the first response data is indicative of multiple container identifiers associated with the first shipment identifier and the processor is configured to create a record in the database for each of the multiple container identifiers; [See [0111]; [0106]; (Fig. 4B); Kim teaches the shipment coordination service 420 providing tracking numbers and shipment status information for multiple legs of a shipment associated with a unique transaction identification code (i.e. associated with the first shipment identifier), and creating a record of the tracking numbers and shipment status information associated with unique transaction code in the shipment data store 436 (i.e. the database).]
Regarding the following claim 5 limitations, Kim, as shown, discloses the limitations of claim 1 as well as the following limitations:
The container tracking system of claim 1, wherein the second shipment identifier is of a different shipment identifier type to the first shipment identifier type; [See [0135]; Kim teaches unique tracking identification codes (i.e. shipment identifiers) taking many different forms (i.e. types) including: a barcode, a QR code, a two-dimensional barcode, a tracking number, a tracking code or any code that is capable of identifying the package and/or associating the package with a specific shipment transaction of the shipment coordination service 420.]
Regarding the following claim 6 limitations, Kim, as shown, discloses the limitations of claim 1 as well as the following limitations:
The container tracking system of claim 1, wherein the database server stores a port database of related ports, and the processor is configured to repeat steps b., c. and d. for the related ports; [See [0118]; (Fig. 5, element (3)); [0135]; [0106]; (Fig. 4B); Kim teaches the shipment data store (i.e. database server) storing processing centers (i.e. ports) related to shipments, step b), receiving status updates from said processing centers (i.e. step c), and recording the received status updates in the shipment data store (i.e. step d).]
Regarding the following claim 7 limitations, Kim, as shown, discloses the limitations of claim 1 and 6 as well as the following limitations:
The container tracking system of claim 6, wherein the processor repeats steps d. selectively based on vessel tracking data; [See [0118]; (Fig. 5, element (3)); [0135]; [0106]; (Fig. 4B); Kim teaches recording status updates received from processing centers when a vehicle (i.e. vessel) has delivered a container to a processing center, or when a vehicle has picked up a container from a processing center and is on route to the next stop along a route towards the container destination.]
Regarding the following claim 8 limitations, Kim, as shown, discloses the limitations of claim 1 as well as the following limitations:
The container tracking system of claim 1, wherein the database server stores a preferred carrier database, and the processor is configured to query the preferred carrier database to select a carrier and then perform step b. by sending the electronic tracking request data to the selected carrier; [See [0076]; [0080]; (Fig. 2B); Kim teaches storing a list of carriers associated with geographical areas (i.e. a preferred carrier database), selecting an associated carrier as an origin, intermediate, or destination carrier, and sending a request for shipment status update information to the selected carrier.]
Regarding the following claim 9 limitations, Kim, as shown, discloses the limitations of claim 1 and 9 as well as the following limitations:
The container tracking system of claim 8, wherein selecting the carrier is based on a location of the carrier; [See [0076]; [0080]; (Fig. 2B); Kim teaches storing a list of carriers a preferred carrier database), and selecting an associated carrier (i.e. based on a location of the carrier).]
Regarding the following claim 10 limitations, Kim, as shown, discloses the limitations of claim 1 as well as the following limitations:
The container tracking system of claim 1, wherein the processor is further configured to generate a user interface to be displayed at the first freight forwarder computer system and second freight forwarder computer system, and to perform the steps of a. receive the first electronic tracking request data, g. receive the second electronic tracking request data and h. send the selected record through the user interface; [0171]; [0174]; (Fig. 11, element 1102, 1110); Kim teaches a user inputting shipment status update requests via a user interface (i.e. the steps of a. receive the first electronic tracking request data ... through the user interface, g. receive the second electronic tracking request data ... through the user interface), and the user receiving output from the shipment coordination service 420 via the user interface (i.e. g. receive the second electronic tracking request data and h. send the selected record through the user interface).]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2015/0278758) in view of Amling (U.S. Pub. No. 2005/0149453).
Regarding the following claim 4 limitations, Kim, as shown, discloses the following limitations:
The container tracking system of any one of claim 1, wherein the processor is further configured to: receive tracking data via multiple data feeds; [See [0173]; (Fig. 11, element 1106); Kim teaches the tracking module 432 of the shipment coordination service 420 retrieving updated shipment information (i.e. tracking data) from one or more carriers (i.e. via multiple carrier feeds).]
Kim does not, however Amling does, teach the following limitations:
... discard part of the tracking data for container identifiers that are not in the database; [See [0143-0144]; Amling teaches filtering out (i.e. discarding) shipment information (i.e. tracking data) that does not match query criteria, including a reference identifier (i.e. container identifiers).]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the shipment information retrieval function of Kim with the shipment information filtering function of Amling.  By making this combination, a system is capable of isolating shipment information relevant to a query and presenting that to a user via a user interface. Without this filtering function, a user querying a database for shipment information could be overwhelmed with irrelevant information, and waste time sifting through it themselves for the information they were actually looking for.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2015/0278758) in view of Mangan (U.S. Pub. No. 2006/0238334).
Regarding the following claim 14 limitations, Kim, as shown, discloses the limitations of claim 1. Kim does not, however Mangan does, disclose the following limitations:
The container tracking computer system of claim 1, wherein the electronic tracking request data is indicative of a first number of containers; the container tracking data is indicative of a second number of containers; and the computer processor is further configured to compare the first number of containers to the second number of containers and create an alert if the first number of containers is different to the second number of containers; [See [0041-0042]; (Fig. 8P-8S); Mangan teaches a system which collects a first number of packages, collects a second number of packages, compares the numbers to each other, and sends a message (i.e. creates an alert) to a driver to let them know there are either too many, or too few packages being delivered.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the shipment information retrieval function of Kim with the incorrect/missing information notification system of Mangan.  It is common for user interfaces to notify a user when there are errors in information provided via the interface that the computer is able to detect.  Notifying a user of these errors reduces the time it would take for users to find the errors themselves, and improves the reliability of the information provided by the user interface.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2015/0278758) in view of Skaaksrud (U.S. Pub. No. 2015/0154553).
Regarding the following claim 15 limitations, Kim, as shown, discloses the limitations of claim 1. Kim does not, however Skaaksrud does, disclose the following limitations:
The container tracking computer system of claim 1, wherein the electronic tracking request data is indicative of a first quality of containers; the container tracking data is indicative of a second quality of containers; and the computer processor is further configured to compare the first quality of containers to the second quality of containers and create an alert if the first quality of containers is different to the second quality of containers; [See [0015]; [0789]; (Fig. 90); Skaaksrud teaches an apparatus capable of detecting different types of packages (i.e. different qualities of containers), determining a difference between two package types, and transmitting a notification (i.e. creating an alert) when the two types of package are different.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the shipment information retrieval function of Kim with the package type detection system of Skaaksrud. Verifying whether a container continues to be recorded as the same type of the container helps catch and correct shipping errors by verifying a container takes an expected form as it moves along a route.  This verification function helps eliminate, or mitigate the effects of, costly and wasteful errors such as sending containers to incorrect destinations.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2015/0278758) in view of Holley (U.S. Pub. No. 2011/0099121).
Regarding the following claim 16 limitations, Kim, as shown, discloses the limitations of claim 1. Kim further discloses the following limitations:
The container tracking computer system of claim 1, wherein the processor is further configured to send to the container carrier computer system an ongoing data feed command to cause the container carrier computer system to continuously send container tracking data to the container tracking system; [See [0122]; [0135]; (Fig. 5); Kim teaches carriers using a unique transaction identification code to provide updates on the status of the delivery of a package at the container carrier computer system continuously send container tracking data to the container tracking system). 
to receive continuous container tracking data from the container carrier computer system, the continuous container tracking data being indicative of multiple container identifiers associated with the shipment identifier; [See [0122]; [0135]; (Fig. 5); Kim teaches carriers using a unique transaction identification code to provide updates on the status of the delivery of multiple packages at each segment of the overall delivery (i.e. the container carrier computer system continuously send container tracking data to the container tracking system).
and to store the container tracking data and the multiple container identifiers that are missing on the database server associated with the shipment identifier; [See [0174]; [0145]; (Fig. 11, element 1108); Kim teaches updating the data entry (whether they were empty (i.e. missing) or previously filled) in the shipment data store 436 associated with the unique identification number (i.e. the first shipment identifier) to include a carrier specific tracking code (i.e. the first container identifier) and the shipment status (i.e. the first container tracking data).]
Kim does not, however Holley does, disclose the following limitations:
to determine which of the multiple container identifiers are missing on the database server; [See [0031-0032]; Holley teaches determining which tracking numbers (i.e. container identifiers) are missing from a database.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the database updating function of Kim with the missing information identification function of Holley.  In the field of shipment tracking having the most up-to-date shipment status information at all times is very important.  Correcting errors or making changes to a shipment often have to happen in a very timely manner, or else become much more costly to correct or change at a later date. Determining which shipments are completely lacking .

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2015/0278758) in view of Holley (U.S. Pub. No. 2011/0099121) and in further view of Carnes (U.S. Pub. No. 2006/0116893).
Regarding the following claim 17 limitations, Kim, as shown, discloses the limitations of claim 1. Kim further discloses the following limitations:
The container tracking computer system of claim 1, wherein the container tracking data is indicative of a number of containers; [See [0086]; [0130]; Kim teaches shipments and their associated data (i.e. container tracking data) reflecting information regarding a plurality of packages (i.e. indicative of a number of containers).]
Kim and Carnes do not, however Holley does, disclose the following limitations:
... with the number of containers ... each time the processor receives a container identifier that is missing from the database; [See [0031-0032]; Holley teaches determining which tracking numbers (i.e. container identifiers) are missing from a database.]
	Kim and Holley do not, however Carnes does, disclose the following limitations:
... and the computer processor is further configured to initialise a counter ... and decrement the counter; [See [0082]; Carnes teaches creating an automated tally of the number of core data elements in which no data is entered (i.e. an automated counter which tracks a number of pieces of missing data).]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the database updating function of Kim with the missing information identification function of Holley, and the missing information tally of Carnes. As 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Borgerson (U.S. Pub. No. 2017/0032314) teaches a global freight communication system.
Loken (U.S. Pub. No. 2016/0307153) teaches grouping container tracking information into groups with associated identifiers.
Mackenzie (U.S. Pub. No. 2010/0250446) teaches a freight tracking and communication system.
Boucher (U.S. Pat. No. 6,976,007) teaches tracking packages transferred between a plurality of carriers along a route.
Hanson (U.S. Pub. No. 2005/0248454) teaches tracking ocean freight carriers.
Rajapakse (U.S. Pub. No 2005/0156736) teaches a global freight tracking and communication system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628       
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628